    Case: 1:17-cv-02928 Document #: 77 Filed: 05/21/19 Page 1 of 3 PageID #:398




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 KYLE ZAK, individually and on
 behalf of all others similarly situated,


                                       Plaintiff,         Case No. 17-cv-2928

                     v.                                  Assigned Judge:
                                                         Andrea R. Wood

 BOSE CORP., a Delaware corporation,

                                     Defendant.




                          UNOPPOSED MOTION FOR LEAVE TO FILE
                               BRIEF WITH EXCESS PAGES

       Defendant Bose Corp. (“Defendant”), by and through its undersigned counsel, hereby

respectfully requests the Court enter an order granting Defendant leave to file a memorandum of

law in excess of fifteen pages in connection with Defendant’s upcoming Motion to Dismiss

Plaintiff’s Second Amended Class Action Complaint and Demand for Jury Trial. In support of

this motion, Defendant states as follows:

       1.      On March 31, 2019, the Court entered an order (the “Order”) granting in part

Defendant’s motion to dismiss Plaintiff’s First Amended Class Action Complaint.

       2.      Plaintiff filed his Second Amended Complaint (“SAC”) on April 30, 2019.

       3.      The SAC asserts four separate causes of action, including two causes of action

previously dismissed in the Order and additional allegations relating to the same.

       4.      Defendant intends to seek dismissal of the causes of action asserted in the SAC

that the Court previously dismissed pursuant to the Order. Defendant’s Motion to Dismiss and
    Case: 1:17-cv-02928 Document #: 77 Filed: 05/21/19 Page 2 of 3 PageID #:398




accompanying memorandum is currently due on May 30, 2019.

        5.      Pursuant to Local Rule 7.1, each memorandum is not to exceed fifteen pages,

unless leave of court is granted to file a longer brief.

        6.      In order to adequately address all of the issues raised in Plaintiff’s SAC and the

impact of the Court’s prior Order thereon, Defendants request five additional pages for its

memorandum.

        7.      Counsel for Defendants conferred with counsel for Plaintiff, who stated that

Plaintiff does not oppose this request.

        8.      Accordingly, Defendant respectfully requests leave to file a memorandum in

support of its Motion to Dismiss not to exceed twenty (20) pages (not including any exhibits).

         WHEREFORE, Defendant respectfully requests entry of an order granting this Unopposed

 Motion for Leave to File Excess Pages.


Dated: May 21, 2019                             By: /s/ Bart Huff
                                                    Bart Huff (6225211)
                                                    bart@zwillgen.com
                                                    ZWILLGEN PLLC
                                                    300 N LaSalle St., Suite 4925
                                                    Chicago, IL 60654
                                                    (312) 685-2278 (telephone)

                                                     Marc Zwillinger (6226447)
                                                     marc@zwillgen.com
                                                     Jeffrey Landis (admitted pro hac vice)
                                                     jeff@zwillgen.com
                                                     Nicholas Jackson (admitted pro hac vice)
                                                     nick@zwillgen.com
                                                     ZwillGen PLLC
                                                     1900 M Street NW, Suite 250
                                                     Washington, DC 20036
                                                     (202) 706-5205 (telephone)
                                                     (202) 706-5298 (facsimile)

                                                     Attorneys for Defendant



                                                 -2-
    Case: 1:17-cv-02928 Document #: 77 Filed: 05/21/19 Page 3 of 3 PageID #:398




                                 CERTIFICATE OF SERVICE
       I, the undersigned attorney, hereby certify that on May 21, 2019, I caused the foregoing

to be electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following attorneys of record:


 Jay Edelson
 Benjamin Thomassen
 J. Eli Wade Scott
 EDELSON PC
 350 North LaSalle, 14th Floor
 Chicago, IL 60654
 jedelson@edelson.com
 bthomassen@edelson.com
 ewadescott@edelson.com

 Rafey S. Balabanian
 EDELSON PC
 123 Townsend Street, Suite 100
 San Francisco, CA 94107
 rbalabanian@edelson.com

                                                 /s/ Jeffrey Landis
                                                 Jeffrey Landis




                                                -3-
